Exhibit 10.2

 

 

 

INVESTMENT AGREEMENT

dated as of March 13, 2009

between

AMERICAN APPAREL, INC.

and

LION CAPITAL (GUERNSEY) II LIMITED

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I TRANSACTIONS; CLOSING

   2 1.1    Transactions    2

1.2

   Closing    2

ARTICLE II REPRESENTATIONS AND WARRANTIES

   3 2.1    Disclosure    3

2.2

   Representations and Warranties of the Company    4

2.3

   Representations and Warranties of Investor    8

ARTICLE III COVENANTS

   10

3.1

   Filings; Other Actions    10

3.2

   Access, Information and Confidentiality    11

3.3

   Short Sales    12

ARTICLE IV ADDITIONAL AGREEMENTS

   12

4.1

   Board Representation    12

4.2

   Registration Rights    15

4.3

   Allocation    28

ARTICLE V MISCELLANEOUS

   29

5.1

   Expenses    29

5.2

   Amendment; Waiver    29

5.3

   Counterparts and Facsimile    29

5.4

   Governing Law; Jurisdiction    29

5.5

   WAIVER OF JURY TRIAL    30

5.6

   Notices    30

5.7

   Entire Agreement; Assignment    32

5.8

   Interpretation; Other Definitions    32

5.9

   Captions    33

5.10

   Severability    33

5.11

   No Third Party Beneficiaries    33

5.12

   Time of Essence    33

5.13

   Public Announcements    34

5.14

   Specific Performance    34

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

 

Location of Definition

Affiliate

  5.8(a)

Agreement

  Preamble

Alternate Investor Attendee

  4.1(d)

Board

  1.2(b)(1)(H)

beneficially own

  5.8(b)

business day

  5.8(f)

Capitalization Date

  2.2(a)

Closing

  1.2(a)

Closing Date

  1.2(a)

Common Stock

  Recitals

Company

  Preamble

Company Indemnitee

  4.2(g)(2)

Company Preferred Stock

  2.2(a)

Company Reports

  2.2(c)(1)

Company Subsidiary

  2.2(b)(4)

control/controlled by/under common control with

  5.8(a)

Credit Agreement

  Recitals

Demand Registration

  4.2(a)(1)

Demanding Other Holders

  4.2(a)(7)

Exchange Act

  2.2(c)(1)

Existing First Lien Credit Agreement

  Recitals

Existing First Lien Credit Agreement Amendment

  Recitals

Existing Second Lien Credit Agreement

  Recitals

Governmental Entity

  2.2(b)(5)

Holder

  4.2(j)(1)

Holder Indemnitee

  4.2(g)(1)

Holders’ Counsel

  4.2(j)(2)

HSR Act

  3.1

Indemnified Party

  4.2(g)(3)

Indemnifying Party

  4.2(g)(3)

Information

  3.2(b)

Investor

  Preamble

Investor Director

  4.1(a)

Investor Funds

  5.8(a)

Investor Observer

  4.1(a)

Issue Price

  4.3

knowledge

  5.8(h)

Liens

  2.2(b)(4)

Loans

  Recitals

material

  2.1(a)

Maximum Number of Shares

  4.2(a)(3)

 

iii



--------------------------------------------------------------------------------

Term

 

Location of Definition

person

  5.8(g)

Piggyback Registration

  4.2(a)(4)

Previously Disclosed

  2.1(b)

register, registered and registration

  4.2(j)(3)

Registrable Securities

  4.2(j)(4)

Registration Expenses

  4.2(j)(5)

Rule 144

  4.2(j)(6)

Rule 405

  4.2(j)(6)

Rule 415

  4.2(j)(6)

SEC

  2.1(b)

Securities

  4.2(k)(7)

Securities Act

  2.2(c)(1)

Selling Expenses

  4.2(j)(8)

Shelf Registration Statement

  4.2(a)(2)

Special Registration

  4.2(i)

Subsidiary

  2.2(b)(4)

Valid Business Reason

  4.2(a)(1)

Voting Debt

  2.2(a)

Warrant

  Recitals

Warrant Stock

  3.3

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:                Form of Warrant Exhibit B:    Non-Compete Agreement
Amendment Exhibit C:    Lock-Up Agreement Amendment Exhibit D:    Investment
Voting Agreement

 

v



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of March 13, 2009 (this “Agreement”), between
American Apparel, Inc., a Delaware corporation (the “Company”), and Lion Capital
(Guernsey) II Limited, a Guernsey limited company (“Investor”).

RECITALS:

WHEREAS, Investor has agreed to make loans (the “Loans”) to the Company upon the
terms and conditions set forth hereinafter and in the Credit Agreement (as
defined below), and the Company has agreed to issue to Investor a warrant (the
“Warrant”) to purchase an aggregate of 16,000,000 shares of common stock, par
value $0.0001 per share, of the Company (the “Common Stock”) upon the terms and
conditions set forth hereinafter;

WHEREAS, concurrently with the execution of this Agreement, the Company,
Investor, Lion Capital LLP, as administrative agent and collateral agent, and
certain facility guarantors have entered into the Credit Agreement (the “Credit
Agreement”), dated as of the date hereof, which provides for the making of the
Loans by Investor, and the related Security Documents (as defined in the Credit
Agreement), and Lion Capital LLP has entered into the Intercreditor Agreement
(as defined in the Credit Agreement), as second lien collateral agent
thereunder, with lenders parties to the Credit Agreement, dated as of July 2,
2007, as amended, among American Apparel (USA), LLC, the other borrowers from
time to time party thereto, the facility guarantors from time to time party
thereto, Bank of America, N.A., in its capacities as administrative agent and as
collateral agent thereunder, Wells Fargo Retail Finance, LLC, as collateral
monitoring agent, and the lenders from time to time parties thereto (the
“Existing First Lien Credit Agreement”);

WHEREAS, a portion of the Loans to be made by Investor to the Company shall be
used by the Company to repay in full on the Closing Date (as defined below) all
outstanding amounts due and owing under the Credit Agreement, dated as of
January 18, 2007, as amended, among American Apparel (USA), LLC, the facility
guarantors from time to time party thereto, and SOF Investments, L.P. Private
IV, as lender (the “Existing Second Lien Credit Agreement”); and

WHEREAS, as a condition and inducement to Investor’s willingness to enter into
this Agreement and consummate the transactions contemplated hereby, concurrently
with the execution of this Agreement, American Apparel (USA), LLC has executed
and delivered to Investor Amendment No. 6 to the Existing First Lien Credit
Agreement (the “Existing First Lien Credit Agreement Amendment”) which, among
other things, includes the consent of the lenders parties to the Existing First
Lien Credit Agreement to this Agreement and the consummation of the transactions
contemplated hereby.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

TRANSACTIONS; CLOSING

1.1 Transactions. On the terms and subject to the conditions set forth herein,
Investor will (a) make the Loans to the Company in accordance with the terms and
conditions set forth hereinafter and in the Credit Agreement and (b) receive
from the Company the Warrant.

1.2 Closing.

(a) Subject to the satisfaction or waiver of the conditions precedent to
Investor’s obligation to make the Loans to the Company set forth in Section 4.01
of the Credit Agreement, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Los Angeles, 300 South Grand Avenue, Suite 3400,
California 90071 (or such other place as the parties mutually agree), at 9:00
a.m., California time, on March 13, 2009 (or such other time as the parties
mutually agree). The date of the Closing is referred to as the “Closing Date”.

(b) At the Closing:

(1) the Company will deliver to Investor:

(A)(i) a Note (as defined in the Credit Agreement), duly executed on behalf of
the Company, dated the Closing Date, payable to the order of Investor in an
aggregate principal amount of $75,000,000 and (ii) a Note (as defined in the
Credit Agreement), duly executed on behalf of the Company, dated the Closing
Date, payable to the order of Lion Capital LLP in an aggregate principal amount
of $5,000,000;

(B) a Warrant to purchase 16,000,000 shares of Common Stock in the form attached
as Exhibit A hereto;

(C) the Credit Agreement, the Security Documents and the Intercreditor
Agreement, each duly executed by the Company;

(D) a payoff letter with respect to the Existing Second Lien Credit Agreement,
in form and substance reasonably satisfactory to Investor;

(E) each of the other deliverables required to be delivered by the Company at
the Closing pursuant to the Credit Agreement;

 

2



--------------------------------------------------------------------------------

(F) an agreement, duly executed by Mr. Dov Charney, the Company and Investor,
extending through December 31, 2013 the time period applicable to the various
non-competition and non-solicitation covenants contained in Section 5.27(a) of
the Amended and Restated Agreement and Plan of Reorganization, dated as of
November 7, 2007, in the form attached as Exhibit B hereto, effective as of the
Closing Date;

(G) an agreement, duly executed by Mr. Dov Charney, the Company and Investor,
extending through December 31, 2013 the “Restricted Period” in the Lock-Up
Agreement, dated as of December 12, 2007, in the form attached as Exhibit C
hereto, effective as of the Closing Date; and

(H) an agreement, duly executed by Mr. Dov Charney and Investor, providing for
each party thereto to vote for the election of certain designated individuals to
the Board of Directors of the Company (the “Board”), in the form attached as
Exhibit D hereto, effective as of the Closing Date.

(2) Investor will fund to the Company Loans in an aggregate amount required in
accordance with the Credit Agreement, Investor will deliver to the Company the
Credit Agreement, duly executed by Investor, and Lion Capital LLP will deliver
to the Company the Credit Agreement, the Security Documents (as defined in the
Credit Agreement) and the Intercreditor Agreement (as defined in the Credit
Agreement), each duly executed by Lion Capital LLP.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Disclosure. (a) As used in this Agreement, any reference to any fact,
change, circumstance or effect being “material” with respect to the Company
means such fact, change, circumstance or effect is material in relation to the
business, assets, results of operations or financial condition of the Company
and the Company Subsidiaries, taken as a whole.

(b) “Previously Disclosed” means information publicly disclosed by the Company
in (1) its Annual Report on Form 10-K for the fiscal year ended December 31,
2007, as amended, (2) its Quarterly Reports on Form 10-Q for the quarterly
periods March 31, 2008, June 30, 2008 and September 30, 2008 or (3) any of its
Current Reports on Form 8-K filed or furnished since December 31, 2007, in each
case, as filed or furnished by the Company with the U.S. Securities and Exchange
Commission (the “SEC”) and publicly available prior to the date of this
Agreement (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

 

3



--------------------------------------------------------------------------------

(c) All of the representations and warranties contained in this Article II shall
terminate upon the Closing, except for the representations and warranties set
forth in Sections 2.2(a), 2.2(b), 2.2(d), 2.2(e), 2.2(f), 2.3(a), 2.3(b) and
2.3(h), each of which shall survive until the first anniversary of the Closing
Date. The stockholders of the Company (other than Investor) are not entitled to
rely upon the representations or warranties contained herein.

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to Investor, as of the Closing
Date (except to the extent expressly made only as of a specified date in which
case as of such date), that:

(a) Capitalization. The authorized capital stock of the Company consists of
120,000,000 shares of Common Stock and 1,000,000 shares of preferred stock, par
value $0.0001 per share, of the Company (the “Company Preferred Stock”). As of
the close of business on March 11, 2009 (the “Capitalization Date”), there were
71,033,757 shares of Common Stock outstanding and no shares of Company Preferred
Stock outstanding. Since the Capitalization Date and through the date of this
Agreement, except in connection with this Agreement and the transactions
contemplated hereby, the Company has not (i) issued or authorized the issuance
of any shares of Common Stock or Company Preferred Stock, or any securities
convertible into or exchangeable or exercisable for shares of Common Stock or
Company Preferred Stock, (ii) reserved for issuance any shares of Common Stock
or Company Preferred Stock or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Company Preferred
Stock. As of the close of business on the Capitalization Date, except in
connection with this Agreement and the transactions contemplated hereby, other
than (i) awards outstanding under the Company’s 2007 Performance Equity Plan in
respect of which an aggregate of 11,000,000 shares of Common Stock have been
reserved for issuance and (ii) as required pursuant to the warrants to purchase
1,000,000 shares of Common Stock of the Company issued to SOF Investments,
L.P.—Private IV on December 19, 2008, in respect of which an aggregate of
1,000,000 shares of Common Stock have been reserved for issuance, no shares of
Common Stock or Company Preferred Stock were reserved for issuance. All of the
issued and outstanding shares of Common Stock and Company Preferred Stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of preemptive rights. No bonds, debentures, notes or other indebtedness
having the right to vote on any matters on which the stockholders of the Company
may vote (“Voting Debt”) are issued and outstanding. As of the date of this
Agreement, except as expressly set forth in this Section 2.2(a), the Company
does not have and is not bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of, or securities or rights convertible into or
exchangeable for, any shares of Common Stock or Company Preferred Stock or any
other equity securities of the Company or Voting Debt or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of the Company (including any rights plan or agreement).

 

4



--------------------------------------------------------------------------------

(b) Authorization. (1) The Company has the corporate power and authority to
enter into this Agreement and to issue the Warrant and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Warrant by the Company and the consummation of the
transactions contemplated hereby and thereby have been duly and unanimously
authorized by the Board. No other corporate proceedings are necessary for the
execution and delivery by the Company of this Agreement or the Warrant, the
performance by it of its obligations hereunder or thereunder or the consummation
by it of the transactions contemplated hereby or thereby, including the
authorization and issuance of the shares of Common Stock to be issued on
exercise of the Warrant in accordance with the terms thereof.

(2) This Agreement has been duly and validly executed and delivered by the
Company and, assuming due authorization, execution and delivery by Investor, is
a valid and binding obligation of the Company enforceable against the Company in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).

(3) The Warrant, when executed and delivered by the Company pursuant to this
Agreement, will constitute a valid and legally binding agreement of the Company
enforceable in accordance with its terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).

(4) None of the execution and delivery by the Company of this Agreement and the
Warrant, the consummation of the transactions contemplated hereby and thereby,
and compliance by the Company with any of the provisions hereof or thereof
(including, without limitation, the issuance of the shares of Common Stock to be
issued on exercise of the Warrant in accordance with the terms thereof), will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any lien, charge,
adverse right or claim, security interest and other encumbrance of any kind
(“Liens”) upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of

 

5



--------------------------------------------------------------------------------

(i) the certificate of incorporation or bylaws of the Company or the certificate
of incorporation, charter, bylaws or other governing instrument of any Company
Subsidiary or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
Company Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in the next paragraph, violate any
law, statute, ordinance, rule, regulation, permit, concession, grant, franchise
or any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets, except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to have a material
adverse effect on the business, assets, results of operations or financial
condition of the Company and the Company Subsidiaries, taken as a whole, or
materially and adversely affect the Company’s ability to perform its respective
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis. As used herein, “Subsidiary” means, with respect to
any person, any corporation, partnership, joint venture, limited liability
company or other entity (x) of which such person or a subsidiary of such person
is a general partner or (y) of which a majority of the voting securities or
other voting interests, or a majority of the securities or other interests of
which having by their terms ordinary voting power to elect a majority of the
board of directors or persons performing similar functions with respect to such
entity, is directly or indirectly owned by such person and/or one or more
subsidiaries thereof; and “Company Subsidiary” means any Subsidiary of the
Company.

(5) No notice to, registration, declaration or filing with, exemption or review
by, or authorization, order, consent or approval of, any government or
governmental or regulatory body thereof, or political subdivision thereof,
whether federal, state, local, national, multi-national, or foreign, or any
agency or instrumentality, authority, department, commission, board or bureau
thereof, any self-regulatory organization, or any court, arbitrator, arbitration
panel or similar judicial body (each, a “Governmental Entity”), nor expiration
or termination of any statutory waiting period, is necessary for the
consummation by Investor of the transactions contemplated by this Agreement.

(c) Reports. (1) Since December 31, 2007, the Company and each Company
Subsidiary has filed all material reports, registrations, documents, filings,
statements and submissions, together with any amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and has paid all material fees and assessments due and
payable in connection therewith. As of their respective dates of filing, the

 

6



--------------------------------------------------------------------------------

Company Reports complied as to form in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”). To the
knowledge of the Company, as of the date of this Agreement, there are no
outstanding comments from the SEC or any other Governmental Entity with respect
to any Company Report. In the case of each such Company Report filed with or
furnished to the SEC, such Company Report did not, as of its date or if amended
prior to the date of this Agreement, as of the date of such amendment, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. No executive officer of the Company or any Company Subsidiary has
failed in any respect to make the certifications required of him or her under
Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

(2) The Company (A) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to the Company, including the consolidated Company
Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Board (x) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

(d) Anti-takeover Provisions Not Applicable. The Board has taken all necessary
action to ensure that the transactions contemplated by this Agreement and any of
the transactions contemplated hereby will be deemed to be exceptions to the
provisions of Section 203 of the Delaware General Corporation Law, and that any
other similar “moratorium,” “control share,” “fair price,” “takeover” or
“interested stockholder” law does not and will not apply to this Agreement, the
acquisition or exercise of the Warrant by Investor or any of its Affiliates or
any of the transactions contemplated hereby.

(e) Brokers and Finders. Except for Financo, Inc., neither the Company nor any
Company Subsidiary nor any of their respective officers, directors, employees or
agents has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Company or any Company
Subsidiary, in connection with this Agreement or the transactions contemplated
hereby.

 

7



--------------------------------------------------------------------------------

(f) No Other Representations and Warranties. The Company acknowledges that,
except for the representations and warranties contained in Section 2.3 of this
Agreement, Investor makes no express or implied representation or warranty in
connection with this Agreement or the transactions contemplated hereby.

2.3 Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company, as of the Closing Date, that:

(a) Organization and Authority. Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would be reasonably
expected to materially and adversely affect Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis. Investor has the corporate or other power and
authority and governmental authorizations to own its properties and assets and
to carry on its business as it is now being conducted, except as would not be
reasonably expected to materially and adversely affect Investor’s ability to
perform its obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis.

(b) Authorization. (1) Investor has the corporate or other power and authority
to enter into this Agreement and to carry out its obligations hereunder. The
execution, delivery and performance of this Agreement by Investor and the
consummation of the transactions contemplated hereby have been duly authorized
by Investor’s shareholders and board of directors and no further approval or
authorization by any of its shareholders, managers or other equity owners, as
the case may be, is required. This Agreement has been duly and validly executed
and delivered by Investor and assuming due authorization, execution and delivery
by the Company, is a valid and binding obligation of Investor enforceable
against Investor in accordance with its terms (except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).

(2) Neither the execution, delivery and performance by Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by Investor with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
Investor under any of the terms, conditions or provisions of (i) its memorandum
of association or articles

 

8



--------------------------------------------------------------------------------

or association or similar governing documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Investor is a party or by which it may be bound, or to which
Investor or any of the properties or assets of Investor may be subject, or
(B) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any law, statute, ordinance, rule or regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to Investor or any of its properties or assets, except in the
case of clauses (A)(ii) and (B) for such violations, conflicts and breaches as
would not reasonably be expected to materially and adversely affect Investor’s
ability to perform its respective obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis.

(3) No notice to, registration, declaration or filing with, exemption or review
by, or authorization, order, consent or approval of, any Governmental Entity,
nor expiration or termination of any statutory waiting period, is necessary for
the consummation by Investor of the transactions contemplated by this Agreement.

(c) Purchase for Investment. Investor acknowledges that the neither the issuance
or sale of the Warrant, nor the issuance of the shares of Common Stock issuable
upon the exercise thereof, have been registered under the Securities Act or
under any state securities laws. Investor (1) is acquiring the Warrant and the
shares of Common Stock issuable upon the exercise thereof pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Securities to any person, (2) will
not sell or otherwise dispose of any of the Warrant or the shares of Common
Stock issuable upon the exercise thereof, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws and (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Warrant and
the shares of Common Stock issuable upon the exercise thereof and of making an
informed investment decision. Investor has had a reasonable opportunity to ask
questions of the Company and its representatives, and the Company has answered
to the satisfaction of Investor all inquiries that Investor or Investor’s
representatives have put to it.

(d) Financial Capability. At the Closing, Investor will have available to it an
aggregate amount of immediately available funds necessary to consummate the
Closing on the Closing Date on the terms and conditions contemplated by this
Agreement.

(e) OFAC. Neither Investor, nor any of its shareholders nor any of their
respective general partners or managers, appears on the Specially Designated
Nationals and Blocked Persons list published by the Office of Foreign Assets
Control, United States Department of the Treasury.

 

9



--------------------------------------------------------------------------------

(f) Anti-Money Laundering Laws. To the knowledge of Investor, neither Investor
nor any of its shareholders nor any of their respective general partners or
managers: (1) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any applicable
anti-money laundering laws; (2) has been assessed civil or criminal penalties
under any applicable anti-money laundering laws; or (3) has had any of its funds
seized or forfeited in any action under any applicable anti-money laundering
laws. The manager of Investor’s shareholders has established an anti-money
laundering policy and program, which includes written policies, procedures and
internal controls reasonably designed to prevent, detect and report money
laundering.

(g) No Short Sales. Investor represents and warrants that, since December 31,
2008, neither Investor nor, to its knowledge, any of its Affiliates has engaged
in any short sale of any equity security of the Company.

(h) No Other Representations and Warranties. Investor acknowledges that, except
for the representations and warranties contained in Section 2.2 of this
Agreement and those contained in the Credit Agreement, the Company makes no
express or implied representation or warranty in connection with this Agreement
or the transactions contemplated hereby.

ARTICLE III

COVENANTS

3.1 Filings; Other Actions. The Company shall take all action necessary to
ensure that the shares of Common Stock issuable upon exercise of the Warrant may
be issued without violation of any applicable law, rule or regulation or any
requirement of any exchange on which the Common Stock is then listed or quoted.
The Company and Investor shall cooperate to take all such other actions
(including the preparing and filing of a supplemental listing application as
promptly as practicable after Closing, and in any event no later than three
business days after the Closing, such that the shares of Common Stock into which
the Warrant may be exercised will be authorized for listing on the NYSE
Alternext U.S.) to the extent applicable and required to permit Investor or its
Affiliates to exercise the Warrant for shares of Common Stock and to own such
Common Stock without Investor or its Affiliates being in violation of any
applicable law, rule or regulation or requirement for any necessary approvals or
authorizations of, filings or registrations with, or notifications to, any
Governmental Entity, or expiration or termination of any applicable waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”).

 

10



--------------------------------------------------------------------------------

3.2 Access, Information and Confidentiality.

(a) From the date hereof, for so long as the Loans are outstanding and held by
Investor or any of its Affiliates or any Warrants are held by Investor or any of
its Affiliates, the Company will permit Investor to visit and inspect, at
Investor’s expense, the properties of the Company and the Company Subsidiaries,
to examine the corporate books and to discuss the affairs, finances and accounts
of the Company and the Company Subsidiaries with the principal officers of the
Company, all upon reasonable notice and at such reasonable times and as often as
Investor may reasonably request. Any investigation pursuant to this Section 3.2
shall be conducted during normal business hours and in such manner as not to
interfere unreasonably with the conduct of the business of the Company, and
nothing herein shall require the Company or any Company Subsidiary to disclose
any information to the extent (i) prohibited by applicable law or regulation,
(ii) that the Company reasonably believes such information to be competitively
sensitive information (except to the extent Investor provides written assurances
reasonably acceptable to the Company that such information shall not be used by
Investor or its Affiliates to compete with the Company and Company
Subsidiaries), or (iii) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any Company
Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause
(iii) apply).

(b) Each party to this Agreement will hold, and will cause its respective
Affiliates and its and their respective directors, officers, employees,
partners, stockholders, agents, advisors and financing sources to hold, in
strict confidence all non-public records, books, contracts, instruments,
computer data and other data and information, whether in written, verbal,
graphic, electronic or any other form, including, without limitation, financial
information, business plans, forecasts, retail strategies and projections or
analyses, together with any and all notes, analyses, compilations, studies,
interpretations or other documents prepared by or on behalf of a party hereto or
its representatives that contain, reflect or are otherwise based upon, in whole
or in part, such information (collectively, “Information”) concerning the other
party hereto furnished to it by such other party or its representatives prior to
or after the date hereof (except to the extent that such information can be
shown by a party to have been (i) previously known by such party on a
non-confidential basis from a source other than the other party hereto or its
representatives, provided that, to such party’s knowledge, after due inquiry,
such source is not prohibited from disclosing such information to such party or
its representatives by a contractual, legal or fiduciary obligation to the other
party hereto or its representatives, (ii) in the public domain through no fault
of such party or its representatives, (iii) independently developed by such
party or on its behalf without use or reference to the Information, as shown by
documents and other competent evidence in such party’s possession, or (iv) later
lawfully acquired from other sources), and neither party hereto shall

 

11



--------------------------------------------------------------------------------

release or disclose such Information to any other person, except its Affiliates
and its and their respective directors, officers, employees, agents, auditors,
attorneys, financial advisors, consultants and other advisors. In the event that
a party hereto is requested or required by law, regulation, regulatory authority
or other applicable judicial or governmental order to disclose any Information
concerning the other party hereto, such party shall, to the extent legally
permissible, delay disclosure of such Information and (x) provide the other
party with prompt written notice of such request or requirement, (y) consult
with the other party and its counsel on the advisability of taking legally
available steps to resist or narrow such request and (z) assist the other party,
at the other party’s expense, in seeking a protective order or other appropriate
remedy to limit or minimize such disclosure. If a protective order or other
remedy is not obtained and such party is, based on the reasonable advice of
counsel, legally required to disclose such Information, such party may disclose
to the applicable tribunal only that portion of such Information that such party
is so legally required to disclose and will exercise reasonable efforts, upon
the other party’s written request, to obtain assurance that confidential
treatment will be accorded to that portion of such Information that is being
disclosed. In any event, such party and its representatives will not oppose
action by the other party to obtain, at the other party’s expense, a protective
order or other reliable assurance that confidential treatment will be accorded
such Information to be disclosed.

3.3 Short Sales. Investor hereby agrees that, from the date hereof and for so
long as Investor and its Affiliates beneficially own more than 6,000,000 shares
of Common Stock issued or issuable upon exercise of the Warrant (“Warrant
Stock”), neither Investor nor any of its Affiliates shall engage in any
transaction which constitutes a “naked short sale,” “short sale” or “short
against the box” (as those terms are generally understood) with respect to any
equity or debt securities of the Company; provided that, for the avoidance of
doubt, nothing herein shall be construed to prohibit Investor or any of its
Affiliates from engaging in any collar transaction or any other hedging
transaction with embedded options that allows Investor or such Affiliate to
hedge certain economic risks and/or the benefits of owning any such securities
of the Company without transferring directly or indirectly all of the economic
risks and benefits of owning such securities.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Board Representation. (a) For so long as Investor and its Affiliates
beneficially own at least 11,000,000 shares of Warrant Stock, Investor shall
have the right to designate two persons for nomination for election to the Board
(each such designee, an “Investor Director”). For so long as Investor and its
Affiliates beneficially own at least 6,000,000 shares of Warrant Stock but less
than 11,000,000 shares of Warrant Stock, Investor shall have the right to
designate one Investor Director for nomination for election to the Board. In
addition, except as otherwise provided in Section 4.1(f), for so long as
Investor beneficially owns at least 1,000,000 shares of Warrant Stock, Investor
shall have the right to designate one person as a non-voting Board observer (an
“Investor Observer”).

 

12



--------------------------------------------------------------------------------

(b) For so long as Investor has the right to designate any person for nomination
for election to the Board pursuant to Section 4.1(a), the Company agrees to use
its reasonable best efforts to cause the election of such person to the Board,
including by (1) nominating such individual to be elected as a director as
provided herein, (2) including such nomination and other required information
regarding such individual in the Company’s proxy statement for its annual
meeting of stockholders and (3) soliciting or causing the solicitation of
proxies in connection with the election of such individual as a director.

(c) The Company shall, subject to applicable law and regulatory requirements,
use its reasonable best efforts to take all necessary or desirable actions as
may be required under applicable law or regulatory requirements to cause the
individuals designated by Investor as the initial Investor Directors to be
appointed or elected to the Board as soon as practicable but not later than the
later of (1) the date which is 30 days after the Closing Date and (2) the date
which is 30 days after receiving Investor’s written notice of its designees
(whether such notice is received before or after the Closing Date).

(d) For so long as Investor has the right to designate any person for nomination
for election to the Board pursuant to Section 4.1(a), in the event that a
vacancy is created at any time by the death, disability, retirement, resignation
or removal (with or without cause) of an Investor Director, Investor shall have
the right to designate a replacement to fill such vacancy, and the Company,
subject to applicable law, shall use its reasonable best efforts to take all
necessary or desirable actions as may be required under applicable law to cause
the individual designated by Investor to be appointed or elected. For so long as
Investor has the right to designate any person for nomination for election to
the Board pursuant to Section 4.1(a), the Company shall not take any action to
cause the removal of an Investor Director without cause unless it is directed to
do so by Investor, and if the Company is so directed, the Company shall use its
reasonable best efforts to take all necessary or desirable actions to effect
such removal and to elect a replacement Investor Director as provided in the
immediately preceding sentence. In addition, for so long as Investor has the
right to designate any person as an Investor Director, any such Investor
Director may designate at any time an alternate (an “Alternate Investor
Attendee”) to attend a meeting of the Board as a non-voting attendee in lieu of
such Investor Director. In such an event, such Alternate Investor Attendee shall
be entitled to attend such meeting of the Board, observe all deliberations of
the Board and receive copies of materials provided to the Board, but such
Alternate Investor Attendee shall not count for quorum purposes or be entitled
to vote at such meeting.

(e) In respect of any newly proposed Investor Director (other than the initial
Investor Directors), Investor shall notify the Company of the proposed Investor
Director, in writing, a reasonable time in advance of the mailing of any

 

13



--------------------------------------------------------------------------------

proxy statement, information statement or registration statement in which any
Board nominee or Board member of the Company would be named (which in the event
of any proxy statement relating to an annual meeting of stockholders of the
Company shall be no later than 30 days prior to the first anniversary of the
mailing of the proxy statement related to the previous year’s annual meeting of
stockholders), together with all information concerning such nominee reasonably
requested by the Company, so that the Company can comply with applicable
disclosure rules.

(f) For so long as Investor has the right to designate any person for nomination
for election to the Board pursuant to Section 4.1(a), the Company shall not
(1) increase the size of the Board to more than 10 directors (or 13 directors in
the event the Company elects to increase the size of the Board to 12 directors
in accordance with this Section 4.1(f)), or (2) amend its certificate of
incorporation or bylaws in any manner (or take any similar action) that would
materially and adversely affect Investor’s rights under this Section 4.1 or the
Company’s ability to comply with its obligations under this Section 4.1;
provided, however, not later than 30 days after the Closing Date, the Company
may take all actions necessary to increase the size of the Board to 12
directors, in which case (A) Investor shall be entitled to a third Investor
Director under Section 4.1(a) for so long as Investor beneficially owns at least
3,000,000 shares of Warrant Stock and (B) Investor shall not be entitled to the
Investor Observer.

(g) For so long as Investor has the right to designate any person as an Investor
Observer pursuant to Section 4.1(a), the Investor Observer shall be entitled to
attend all meetings of the Board, observe all deliberations of the Board and
receive copies of materials provided to the Board, provided that such Investor
Observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board.

(h) The Company agrees to reimburse each Investor Director, any Alternate
Investor Attendee and the Investor Observer for all reasonable and documented
out-of-pocket expenses incurred in connection with the performance of his or her
duties as an Investor Director, Alternate Investor Attendee or Investor
Observer, as the case may be, including without limitation reasonable and
documented out-of-pocket expenses incurred in attending meetings of the Board or
any committee thereof, and each Investor Director shall be entitled to
indemnification arrangements and director and officer insurance coverage
equivalent to such arrangements and insurance coverage applicable to all
non-employee directors of the Company or to which all non-employee directors of
the Company are entitled or receive. Investor agrees that no Investor Director
shall be entitled to any compensation for serving as a director of the Company.

(i) All obligations of the Company pursuant to this Section 4.1 relating to
Investor Directors shall terminate immediately, and Investor shall cause the
Investor Director or Investor Directors, as the case may be, to resign promptly
from the Board (and the Company shall be entitled to take all action to

 

14



--------------------------------------------------------------------------------

remove the Investor Directors from the Board), when Investor no longer has the
right to designate any person as an Investor Director for nomination for
election to the Board pursuant to Section 4.1(a). Without prejudice to the
foregoing, at any such time, the Investor Directors shall not vote or exercise
any other rights or powers of office during the period pending resignation. Any
vacancy created by such resignation may be filled by the Board or the
stockholders of the Company in accordance with the Company’s certificate of
incorporation and bylaws and applicable law.

(j) All obligations of the Company pursuant to this Section 4.1 relating to the
Investor Observer shall terminate immediately, and Investor shall cause the
Investor Observer to cease attending meetings of the Board (and the Company
shall be entitled to take all action to prohibit such Investor Observer from
attending meetings of the Board), when Investor no longer has the right to
designate an Investor Observer pursuant to Section 4.1(a).

4.2 Registration Rights.

(a) Registration.

(1) Subject to the terms and conditions of this Agreement, upon the written
request of Investor, which may not be delivered prior to September 13, 2009,
requesting that the Company effect the registration under the Securities Act of
at least $15 million of Investor’s Registrable Securities and specifying the
number of Registrable Securities proposed to be sold and intended method of
disposition thereof, the Company thereupon will, as expeditiously as reasonably
practicable, use its reasonable best efforts to effect the registration under
the Securities Act pursuant to this Section 4.2 of the Registrable Securities
which the Company has been so requested to register by Investor (a “Demand
Registration”); provided that in no event shall the Company be required to
effect more than three Demand Registrations (each of which may involve an
underwritten offering) pursuant to this Section 4.2(a)(1). The Company may
include in any such registration other securities for sale for its own account
or for the account of any other person. If the Board, in its good faith
judgment, determines that (A) any registration of Registrable Securities should
not be made or continued because it would materially interfere with any material
financing, acquisition, corporate reorganization or merger or similar material
transaction involving the Company, in each case, which is then under
consideration by the Company or (B) it would require the disclosure of material
non-public information concerning the Company which at the time is not, in the
good faith judgment of the Board (excluding the Investor Directors), in the best
interests of the Company to disclose and is not, in the opinion of the Company’s
counsel, otherwise required to be disclosed (a “Valid Business Reason”), the
Company may postpone filing a registration statement relating to a Demand
Registration (but not the preparation thereof) until such Valid Business Reason
no

 

15



--------------------------------------------------------------------------------

longer exists, but in no event for more than 60 days during any 12-month period.
The Company shall give written notice of its determination to postpone a
registration statement and of the fact that the Valid Business Reason for such
postponement no longer exists, in each case, promptly after the occurrence
thereof. If the Company gives the Holders notice of its determination to
postpone a registration statement, the Holders shall have the right, within 10
business days of receipt thereof, to withdraw their request for Demand
Registration, in which case such request shall not be counted for purposes of
this Section 4.2(a)(1). Notwithstanding anything to the contrary contained
herein, the Company may not postpone a filing under this Section 4.2 more than
once in any 12-month period.

(2) Any registration pursuant to this Section 4.2(a) may be effected by means of
a shelf registration under the Securities Act (a “Shelf Registration Statement”)
in accordance with the methods and distribution set forth in the Shelf
Registration Statement and Rule 415. If Investor or any other holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement intends to
distribute any Registrable Securities by means of an underwritten offering it
shall promptly so advise the Company and the Company shall take all reasonable
steps to facilitate such distribution, including the actions required pursuant
to Section 4.2(c). The underwriter(s) in any such distribution shall be selected
by the Company; provided, however, that such underwriter(s) shall be approved by
holders of a majority of the Registrable Securities to be distributed, such
approval not be unreasonably withheld.

(3) If a Demand Registration relates to an underwritten offering, and the
managing underwriters advise the Company that in their reasonable opinion the
dollar amount or number of shares of Registrable Securities requested to be
included in such registration and the shares of Common Stock, if any, as to
which registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to sell
exceeds the maximum dollar amount or maximum number of shares which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price) (such maximum dollar amount or
maximum number of shares, as applicable, the “Maximum Number of Shares”), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such managing underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the Registrable
Securities of Investor and all other Holders who have requested registration of
Registrable Securities pursuant to Section 4.2(a)(1), pro rata on the basis of
the aggregate number of such securities or shares requested to be included by
each such person,

 

16



--------------------------------------------------------------------------------

(ii) second, the securities the Company proposes to sell and (iii) third, any
other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement.

(4) Whenever the Company proposes to register any of its securities, other than
a Demand Registration pursuant to Section 4.2(a)(1) or a Special Registration,
and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to Investor and all other Holders of its intention to
effect such a registration (but in no event less than 15 days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 10 days after the date of the Company’s notice (a
“Piggyback Registration”). Any such person that has made such a written request
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter, if any, on or
before the second business day prior to the planned effective date of such
Piggyback Registration. The Company may terminate or withdraw any registration
under this Section 4.2(a)(4) prior to the effectiveness of such registration,
whether or not Investor or any other Holders have elected to include Registrable
Securities in such registration.

(5) If the registration referred to in Section 4.2(a)(4) is proposed to be
underwritten, the Company will so advise Investor and all other Holders as a
part of the written notice given pursuant to Section 4.2(a)(4). In such event,
the right of Investor and all other Holders to registration pursuant to this
Section 4.2(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and
Investor.

(6) If a Piggyback Registration relates to an underwritten primary offering on
behalf of the Company, and the managing underwriter(s) advise the Company that
in their reasonable opinion the dollar amount or number of securities requested
to be included in such registration, taken together with the Registrable
Securities as to which registration has been requested under this
Section 4.2(a)(6) and the shares of Common Stock, if any, as to which
registration has been requested pursuant to the written contractual piggy-back
registration right of other stockholders of the Company, exceeds the Maximum
Number of Shares,

 

17



--------------------------------------------------------------------------------

the Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such managing underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the securities the
Company proposes to sell and (ii) second, Registrable Securities of Investor,
all other Holders who have requested registration of Registrable Securities
pursuant to Section 4.2(a)(4), and securities of any other stockholder
exercising contractual piggyback registration rights, pro rata on the basis of
the aggregate number of such securities or shares requested to be included by
each such person, subject to the terms of this Agreement.

(7) If a Piggyback Registration relates to an underwritten primary offering on
behalf of any stockholders of the Company (other than a Holder) who has
exercised demand registration rights (the “Demanding Other Holders”), and the
managing underwriter(s) advise the Company that in their reasonable opinion the
dollar amount or number of securities requested to be included in such
registration, taken together with the Registrable Securities as to which
registration has been requested under this Section 4.2(a)(7), and the shares of
Common Stock, if any, as to which registration has been requested pursuant to
the written contractual piggy-back registration right of other stockholders of
the Company, exceeds the Maximum Number of Shares, the Company will include in
such registration or prospectus only such number of securities that in the
reasonable opinion of such managing underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the securities proposed to be sold by the
Demanding Other Holders, if any, (ii) second, Registrable Securities of
Investor, all other Holders who have requested registration of Registrable
Securities pursuant to Section 4.2(a)(4), and securities of any other
stockholder exercising contractual piggyback registration rights, pro rata on
the basis of the aggregate number of such securities or shares requested to be
included by each such person and (iii) third, the securities the Company
proposes to sell, subject to the terms of this Agreement.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder, shall be borne by the holders of the securities so registered pro
rata on the basis of the aggregate offering or sale price of the securities so
registered. The Company shall not, however, be required to pay for expenses of
any registration proceeding begun pursuant to Section 4.2(a)(1), the request of
which as been subsequently withdrawn by Investor or requesting Holder(s) unless
(1) the withdrawal is based upon material adverse information concerning the
Company that the Company had not publicly revealed at least 48

 

18



--------------------------------------------------------------------------------

hours prior to the request or that the Company had not otherwise notified
Investor or Holders of at the time of such request, (2) unless the withdrawal is
pursuant to receipt of the Company’s notice of its determination to postpone a
registration statement for a Valid Business Reason pursuant to Section 4.2(a)(1)
or (3) Investor or a majority of the Holders agree to forfeit their right to one
requested registration pursuant to Section 4.2(a)(1) in which event such right
shall be forfeited by all Holders.

(c) Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities or facilitate the distribution of Registrable
Securities, the Company shall, as expeditiously as reasonably practicable:

(1) Prepare and file with the SEC a registration statement on any form for which
the Company then qualifies or that counsel for the Company shall deem
appropriate and which form shall be available for the registration of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its reasonable best efforts to
cause such filed registration statement to become effective without unreasonable
delay and remain effective for not less than 90 days or until the date on which
all Registrable Securities included in such registration statement shall have
been sold or shall have otherwise ceased to be Registrable Securities.

(2) Prepare and file with the SEC a prospectus or prospectus supplement with
respect to a proposed offering of Registrable Securities pursuant to an
effective registration statement and, subject to Section 4.2(c), keep such
prospectus or prospectus supplement current.

(3) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

(4) Furnish to the Holders and any underwriters, upon written request of such
Holders and underwriters, as applicable, such number of copies of the applicable
registration statement and each such amendment and supplement thereto (including
in each case all exhibits) and of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned or to be distributed by them.

 

19



--------------------------------------------------------------------------------

(5) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such U.S. jurisdictions as shall be reasonably requested by the Holders
or any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(6) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the applicable prospectus, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.

(7) Give written notice to the Holders requesting registration of Registrable
Securities:

(A) when any registration statement filed pursuant to Section 4.2 or any
amendment thereto has been filed with the SEC and when such registration
statement or any post-effective amendment thereto has become effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made).

(8) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.2(c)(7)(C) at the earliest practicable time.

 

20



--------------------------------------------------------------------------------

(9) Cooperate with Investor to facilitate the timely delivery of Registrable
Securities to be sold, which shall not bear any restrictive legends, and to
enable such Registrable Securities to be issued in such denominations and
registered in such names as Investor may reasonably request at least two
business days prior to the closing of any sale of Registrable Securities.

(10) Upon the occurrence of any event contemplated by Section 4.2(c)(6) or
4.2(c)(7)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.2(c)(7)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holder’s or underwriter’s possession. The total number of days that any
such suspension may be in effect in any 180 day period shall not exceed 60 days.

(11) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).

(12) Enter into an underwriting agreement in customary form, scope and substance
and take all such other actions reasonably requested by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
reasonably available to participate in reasonable “road show”, similar sales
events and other marketing activities), (i) make such representations and
warranties to the Holders that are selling stockholders and the managing
underwriter(s), if any, with respect to the business of the Company and its
subsidiaries, and the registration statement, prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
customary form, substance and scope, and, if true, confirm the same if and when
requested, (ii) use its reasonable best efforts to furnish underwriters

 

21



--------------------------------------------------------------------------------

opinions of counsel to the Company, addressed to the managing underwriter(s), if
any, covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain
“comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the registration statement) who have certified
the financial statements included in such registration statement, addressed to
each of the managing underwriter(s), if any, such letters to be in customary
form and covering matters of the type customarily covered in “comfort” letters,
(iv) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures customary in underwritten offerings,
and (v) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority of the Registrable Securities being sold in
connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.

(13) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such registration
statement.

(14) Cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the NYSE Alternext U.S., the New York Stock Exchange
or the NASDAQ Stock Market, as determined by the Company; provided that the
applicable listing requirements are satisfied.

(15) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, as soon as reasonably practicable include in a prospectus supplement or
amendment such information as the Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith or managing
underwriter(s), if any, as reasonably required to be included therein in order
to permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such amendment as soon as
practicable after the Company has received such request.

 

22



--------------------------------------------------------------------------------

(16) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or that circumstances exist that make inadvisable use of such
registration statement, prospectus or prospectus supplement, Investor and each
other Holder of Registrable Securities shall forthwith discontinue disposition
of Registrable Securities until such Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until such
Holder is advised in writing by the Company that the use of the prospectus and,
if applicable, prospectus supplement may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice. The total
number of days that any such suspension may be in effect in any 180 day period
shall not exceed 60 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

(f) Furnishing Information.

(1) To the extent any “free writing prospectus” (as defined in Rule 405) is
used, the Company shall file with the SEC any free writing prospectus that is
required to be filed by the Company with the SEC in accordance with the
Securities Act and retain any free writing prospectus not required to be filed.

(2) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.2(c) that Investor and/or the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registration of their Registrable Securities.

 

23



--------------------------------------------------------------------------------

(g) Indemnification.

(1) The Company agrees to indemnify each Holder and each person, if any, that
controls a Holder within the meaning of the Securities Act, and their respective
officers, directors, general or limited partners, members, shareholders,
employees, agents, representatives and Affiliates, and each person who
participates as an underwriter in an underwritten offering of Registrable
Securities and each person that controls such underwriter (each, a “Holder
Indemnitee”), against any and all losses, claims, damages, actions, liabilities,
costs and expenses (including without limitation reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in any registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or any documents incorporated therein by reference or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Holder
(or any amendment or supplement thereto), or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that the Company shall not be liable to such Holder
Indemnitee in any such case to the extent that any such loss, claim, damage,
action, liability, cost and expenses (including without limitation reasonable
fees, expenses and disbursements of attorneys and other professionals incurred
in connection with investigating, defending, settling, compromising or paying
any such losses, claims, damages actions, liabilities, costs and expenses)
results from an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, in reliance
upon and in conformity with information furnished in writing to the Company by
such Holder Indemnitee expressly for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of any Holder Indemnitee and shall survive the transfer of Registrable
Securities by any seller.

(2) Each Holder agrees to indemnify the Company, each person, if any, that
controls the Company within the meaning of the Securities Act, and their
respective officers, directors, general or limited partners, members,
shareholders, employees, agents, representatives and Affiliates, and each person
who participates as an underwriter in an underwritten offering of Registrable
Securities and each person that controls such underwriter (each, a “Company
Indemnitee”), against any and all losses, claims, damages, actions, liabilities,
costs and expenses

 

24



--------------------------------------------------------------------------------

(including without limitation reasonable fees, expenses and disbursements of
attorneys and other professionals incurred in connection with investigating,
defending, settling, compromising or paying any such losses, claims, damages,
actions, liabilities, costs and expenses), joint or several, arising out of or
based upon any untrue statement or alleged untrue statement of material fact
contained in any registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto or
any documents incorporated therein by reference or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), or any omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, to the extent that
the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such Company Indemnitee
expressly for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Company
Indemnitee and shall survive the transfer of Registrable Securities by any
seller.

(3) Promptly after receipt by any person of any notice of any loss, claim,
damage, action, liability, costs of expenses in respect of which indemnity may
be sought pursuant to Section 4.2(g)(1) or Section 4.2(g)(2), such person (the
“Indemnified Party”) shall, if a claim in respect thereof is to be made against
any other person for indemnification hereunder, notify such other person (the
“Indemnifying Party”) in writing of the loss, claim, damage, action, liability,
costs of expenses; provided, however, that the failure by the Indemnified Party
to notify the Indemnifying Party shall not relieve the Indemnifying Party from
any liability which the Indemnifying Party may have to such Indemnified Party
hereunder, except and solely to the extent the Indemnifying Party is actually
prejudiced by such failure. If the Indemnified Party is seeking indemnification
with respect to any claim or action brought against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it wishes, jointly with all other Indemnifying Parties,
to assume control of the defense thereof with counsel satisfactory to the
Indemnified Party. After notice from the Indemnifying Party to the Indemnified
Party of its election to assume control of the defense of such claim or action,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that in any action in which both the
Indemnified

 

25



--------------------------------------------------------------------------------

Party and the Indemnifying Party are named as defendants, the Indemnified Party
shall have the right to employ separate counsel (but no more than one such
separate counsel) to represent the Indemnified Party and its controlling persons
who may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Indemnified Party against the Indemnifying Party,
with the fees and expenses of such counsel to be paid by such Indemnifying Party
if, based upon the written opinion of counsel of such Indemnified Party,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, consent to
entry of judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.

(4) If for any reason the indemnification provided for in Section 4.2(g)(1) or
Section 4.2(g)(2) is unavailable to the Indemnified Party with respect to any
losses, claims, damages, actions, liabilities, costs or expenses contemplated by
Section 4.2(g)(1) and Section 4.2(g)(2) or is insufficient to hold the
Indemnified Party harmless as contemplated by Section 4.2(g)(1) or
Section 4.2(g)(2), as the case may be, then the Indemnifying Party shall
contribute to the amount paid or payable by the indemnified party as result of
such losses, claims, damages, action, liabilities, costs or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party, as well as any other relevant equitable
considerations. The relative fault of the Indemnified Party, on the one hand,
and of the Indemnifying Party, on the other hand, shall be determined by
reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Holder Indemnitee and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission; the Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 4.2(g)(4) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 4.2(g)(4).
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Notwithstanding
any provisions of this Article IV to the contrary, each Holder’s indemnification
obligations hereunder shall be several and not joint and shall be limited to the
amount of any net proceeds actually received by such Holder.

 

26



--------------------------------------------------------------------------------

(h) Assignment of Registration Rights. The rights of Investor to registration of
Registrable Securities pursuant to Section 4.2(a) may be assigned by Investor,
in whole or in part, to any transferee or assignee of Registrable Securities;
provided, however, the transferor shall, within 10 days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the number and type of Registrable Securities that are being
assigned and, as a condition to the effectiveness of such transfer, such
transferee or assignee shall agree in writing to be bound by all applicable
obligations, and be entitled to all applicable rights, set forth in this
Section 4.2 in a manner reasonably satisfactory to the Company.

(i) With respect to any underwritten offering of Registrable Securities by
Investor or other Holders pursuant to this Section 4.2, the Company agrees not
to effect (other than pursuant to such registration or pursuant to a Special
Registration) any public sale or distribution, or to file any registration
statement (other than such registration or a Special Registration) covering any
of its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period not to exceed ten days prior
and 90 days following the effective date of such offering, if requested by the
managing underwriter. “Special Registration” means the registration of
(i) equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or Form S-8 (or successor forms) or (ii) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, members of management, employees, consultants, customers, lenders or
vendors of the Company or its direct or indirect Subsidiaries or in connection
with dividend reinvestment plans.

(j) As used in this Section 4.2, the following terms shall have the following
respective meanings:

(1) “Holder” means Investor and any other holder of Registrable Securities to
whom the registration rights conferred by this Agreement have been transferred
in compliance with Section 4.2(h) hereof.

(2) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(3) “register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.

 

27



--------------------------------------------------------------------------------

(4) “Registrable Securities” means the Securities (and any shares of capital
stock or other equity interests issued or issuable to any Holder with respect to
such Securities by way of stock dividends or stock splits or in connection with
a combination of shares, recapitalization, merger, reorganization,
reclassification or similar transaction), provided that, once issued, such
Securities will not be Registrable Securities when (i) they are sold pursuant to
an effective registration statement under the Securities Act, (ii) they are sold
pursuant to Rule 144, (iii) they are sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned or, (iii) they shall
have ceased to be outstanding.

(5) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.2, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show”, rating agency fees, the reasonable fees and
disbursements of a single law firm acting as Holders’ Counsel, the reasonable
fees and disbursements of the Company’s counsel, expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits or “comfort” letters incident to or required by any such registration,
and any reasonable fees and disbursements of underwriters customarily paid by
the issuers, including liability insurance if the Company so desires, but shall
not include Selling Expenses.

(6) “Rule 144”, “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

(7) “Securities” means the shares of Common Stock issuable upon the exercise of
the Warrant.

(8) “Selling Expenses” mean all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of Holders’ Counsel included in Registration Expenses).

(k) Without limiting any of the remedies available to any Holder at law or in
equity, the parties agree that the failure of the Company to effect any
registration shall not result in any cash settlement of any Warrant.

4.3 Allocation. A portion of the aggregate amount funded by Investor to the
Company (the “Issue Price”) shall be allocated to the Warrant and deemed to be
the purchase price paid by Investor in respect of the Warrant. As promptly as
practicable but

 

28



--------------------------------------------------------------------------------

in no event more than 30 days after the Closing Date, the parties shall agree in
writing the allocation of the Issue Price to the Loans and to the Warrant.
Neither the Company nor Investor shall take any position (whether in financial
statements, tax returns, tax audits or otherwise) that is inconsistent with, and
shall file all tax returns consistent with, such allocation.

ARTICLE V

MISCELLANEOUS

5.1 Expenses. Each of the parties will bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement; except that the Company shall bear and, upon
Investor’s request, reimburse Investor for all of the reasonable out-of-pocket
expenses of Investor and its Affiliates incurred in connection with their review
of the Company and its Affiliates, the negotiation and preparation of this
Agreement and the funding and other actions undertaken to consummate the
transactions contemplated pursuant to this Agreement (including the reasonable
fees and expenses of attorneys, accountants, consultants and other advisors and
HSR Act filing fees incurred by or on behalf of Investor or its Affiliates in
connection with the transactions contemplated pursuant to this Agreement).

5.2 Amendment; Waiver. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party (provided that
Section 4.2 may be amended or waived in a writing signed by the Company and the
Holder(s) of a majority of Registrable Securities (or Warrants exercisable
therefor)). No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5.3 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile or other electronic means and such
electronic signature pages will be deemed as sufficient as if physical signature
pages had been delivered.

5.4 Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of New York. Any action
against either party hereto, including any action for provisional or
conservatory measures or action to enforce any judgment entered by any court in
respect of any thereof, may be

 

29



--------------------------------------------------------------------------------

brought in any federal or state court of competent jurisdiction located in the
Borough of Manhattan in the State of New York, and each party hereto irrevocably
consents to the jurisdiction and venue in the United States District Court for
the Southern District of New York and in the courts hearing appeals therefrom
unless no federal subject matter jurisdiction exists, in which event, each party
hereto irrevocably consents to jurisdiction and venue in the Supreme Court of
the State of New York, New York County, and in the courts hearing appeals
therefrom. Each party hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Agreement, that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, that the venue of such suit, action
or proceeding is improper, or that this Agreement, or the subject matter hereof
or thereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each party expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of New York and
of the United States of America.

5.5 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.6 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

  (a) If to Investor to it at:

 

     Lion Capital (Guernsey) II Limited

     PO Box 656

     2nd Floor, Tudor House

     Le Bordage

     St Peter Port

     Guernsey

 

30



--------------------------------------------------------------------------------

     GY1 3PP

     Attn: Rob Jones

     Telephone: +44 (0) 1481 749711

     Fax: +44 (0) 1481 749749

 

     with copies to:

 

     Lion Capital (Americas) Inc.

     888 Seventh Avenue

     New York, New York 10019

     Attn: Jacob Capps

     Telephone: (212) 314-1903

     Fax: (212) 314-1950

 

     Lion Capital LLP

     21 Grosvenor Place

     London

     SW1X 7HF

     United Kingdom

     Attn: Janet Dunlop

     Telephone: +44 20 7201 2247

     Fax: +44 20 7201 2222

 

     with a copy to (which copy alone shall not constitute notice):

 

     Simpson Thacher & Bartlett LLP

     425 Lexington Avenue

     New York, New York 10017

     Attn: Kathryn King Sudol

     Telephone: (212) 455-2000

     Fax: (212) 455-2502

 

  (b) If to the Company:

 

     American Apparel, Inc.

     747 Warehouse Street

     Los Angeles, California 90021-1106

     Attention: General Counsel

     Tel. No.: (213) 488-0266

     Fax No.: (213) 201-3062

 

     with a copy to (which copy alone shall not constitute notice):

 

     Skadden, Arps, Slate, Meagher & Flom LLP

     300 South Grand Avenue, Suite 3400

     Los Angeles, CA 90071

     Attention: Jeffrey H. Cohen & David C. Eisman

     Tel. No.: (213) 687-5288 and (213) 687-5381

     Fax No.: (213) 621-5288 and (213) 621-5381

 

31



--------------------------------------------------------------------------------

5.7 Entire Agreement; Assignment. (a) This Agreement (including the Exhibits
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof except for
the Credit Agreement and each of the related Loan Documents (as defined in the
Credit Agreement); and (b) this Agreement will not be assignable by operation of
law (other than in connection with a merger, consolidation or similar
transaction) or otherwise (any attempted assignment in contravention hereof
being null and void); provided that Investor may assign all or part of its
rights and obligations under this Agreement (i) to one or more Affiliates, but
only if the transferee agrees in writing for the benefit of the Company (with a
copy thereof to be furnished to the Company) to be bound by the terms of this
Agreement (any such transferee shall be included in the term “Investor”), and
(ii) as provided in Section 4.2; provided, further, that no such assignment
shall relieve Investor of its obligations set forth in Section 3.2(b).

5.8 Interpretation; Other Definitions. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. Any requirements contained herein based on beneficial
ownership of a specific number of shares of Common Stock shall be deemed
adjusted accordingly to reflect any stock split, reverse stock split or similar
transaction. In addition, the following terms are ascribed the following
meanings:

(a) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person, and, with respect to Investor, shall include without limitation
(i) Lion Capital Fund II, L.P., Lion Capital Fund II B, L.P. and Lion Capital
Fund II SBS, L.P. (the “Investor Funds”), (ii) the general partner or manager of
each Investor Fund and (iii) any other person controlling, controlled by or
under common control with any of the foregoing. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities by contract or otherwise;

(b) the term “beneficially own” has the meaning given to it in Rule 13d-3 under
the Exchange Act;

 

32



--------------------------------------------------------------------------------

(c) the word “or” is not exclusive;

(d) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”; and

(e) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(f) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York or in the State of California generally are authorized or required by law
or other governmental action to close;

(g) “person” has the meaning given to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and

(h) “knowledge” of a party means the actual knowledge of the “officers” (as such
term is defined in Rule 3b-2 under the Exchange Act) of such party.

5.9 Captions. The article, section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

5.10 Severability. If any provision of this Agreement or the application thereof
to any person (including the officers and directors of the parties hereto) or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

5.11 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Section 4.2 shall inure to the benefit of the persons to whom the registration
rights conferred by this Agreement have been transferred in compliance with
Section 4.2(h) hereof.

5.12 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.

 

33



--------------------------------------------------------------------------------

5.13 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor
Investor will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld or delayed) and each party shall
coordinate with the party whose consent is required with respect to any such
news release or public disclosure.

5.14 Specific Performance. The parties hereby acknowledge and agree that each
party would not have an adequate remedy at law for money damages, and
irreparable damage would occur, in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that any party shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement by the other
party and to enforce specifically the terms and provisions of this Agreement
against the other party, this being in addition to any other remedy to which
either such party is entitled at law or in equity, and each party waives (a) the
defense in any action for an injunction or other equitable relief that a remedy
at law would be adequate and (b) agrees that any such action for injunctive
relief or specific performance may be brought in (and hereby irrevocably submits
to the jurisdiction of) any federal or state court in the State of New York.

(Remainder of Page Intentionally Left Blank)

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

AMERICAN APPAREL, INC. By:  

/s/    Dov Charney

Name:   Dov Charney Title:   CEO & President

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

LION CAPITAL (GUERNSEY) II LIMITED By:  

/s/    Rob Jones

Name:   Rob Jones Title:   Director

[Signature Page to Investment Agreement]